IN THE
                        TENTH COURT OF APPEALS



                              No. 10-21-00136-CR
                              No. 10-21-00137-CR
                              No. 10-21-00138-CR
                              No. 10-21-00139-CR
                              No. 10-21-00140-CR
                              No. 10-21-00141-CR

JAMES RILEY LEMONS,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee


                         From the 278th District Court
                             Walker County, Texas
                         Trial Court Nos. 29221, 29317,
                           29313, 29311, 29309, 29315



                                    ORDER



      Appellant James Riley Lemons has filed a pro se notice of appeal in each of the

above-numbered cases. The court reporter’s record reflects Lemons was advised of his
right to have an attorney appointed to represent him on appeal but elected to represent

himself. The trial court clerk’s record does not, however, contain the written waiver

required by the Code of Criminal Procedure.

       Subsection f of article 1.051 of the Code of Criminal Procedure authorizes a

criminal defendant to waive his right to appointed counsel, so long as the waiver is

made “voluntarily and intelligently” and “in writing.” TEX. CODE CRIM. PROC. ANN. art.

1.051(f). Once the right to self-representation is asserted, the trial judge must inform the

defendant about “the dangers and disadvantages of self-representation,” so that the

record will establish that he knows what he is doing and that his choice is made with

eyes open. See id. art. 1.051(g). If the court determines that the criminal defendant has

voluntarily and intelligently waived his right to counsel, the court shall require him to

execute a written waiver of counsel which substantially complies with article 1.051(g).

Id.

       Accordingly, each of the above numbered cause numbers is abated to the trial

court to supplement the trial court clerk’s record with a written waiver of the right to

appointed counsel on appeal that complies with art. 1.051(f). The trial court shall then

file the written waiver of the right to appointed counsel on appeal with the trial court

clerk in each of the above cause numbers within thirty (30) days of the date of this

Order. Once the written waivers of the right to appointed counsel on appeal have been

filed, the trial court clerk shall file a supplemental clerk’s record with this Court in each

of the above cause numbers within ten (10) days. If Appellant declines to execute a



Lemons v. State                                                                        Page 2
written waiver of the right to appointed counsel on appeal, the trial court shall appoint

counsel to represent Appellant on appeal.



                                         PER CURIAM



Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Order issued and filed December 20, 2021
RWR




Lemons v. State                                                                    Page 3